Order entered August 13, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00199-CR
                                      No. 05-15-00221-CR

                          ROBERT WORLEY KYRIAS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court At Law No. 1
                                 Kaufman County, Texas
                       Trial Court Cause Nos. 31131CC, 12CL-1053

                                           ORDER
       The Court REINSTATES the appeals.

       On July 10, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On August 10, 2015, appellant tendered his brief, together with an

extension motion. On August 11, 2015, appellant filed a motion to strike the brief in cause no.

05-15-00199-CR because it was incorrect and to show the copy filed in 05-15-00221-CR as filed

in both appeals. We have reviewed the briefs filed and note that in the table of contents,

appellant raises an issue regarding the sufficiency of the evidence to a conviction for unlawful

restraint, but the body of the brief in each case discusses the convictions for other offenses and
raises an issue related to the trial court’s admonishments. Accordingly, we GRANT the motion

to strike as follows.

        We STRIKE the brief filed as to both cause numbers. We ORDER appellant to file,

within TEN DAYS of the date of this order, an amended brief that applies to both cause numbers

that correctly identifies in the table of contents the issue presented in the appeals.

        We DENY as moot the August 10, 2015 motion to extend time to file appellant’s brief.

        We DIRECT the Clerk to send copies of this order to counsel for all parties.



                                                       /s/     LANA MYERS
                                                               JUSTICE